Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 1 of 27




                 Exhibit A
                    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 2 of 27
                                                NATIONAL REGISTERED AGENTS, INC
                                      SERVICE OF PROCESS SUMMARY TRANSMITTAL FORM
To: JACKIE WILSON
      AMERI FLEET TRANSPORTATION, INC                                                                                SOP Transmittal #         534528607
      1111 Alderman Dr Ste 350
      Alpharetta, GA 30005-4143
                                                                         800-592-9023 - Telephone
Entity Served: AMERIFLEET TRANSPORTATION, INC (Domestic State: NEVADA) (Served as Amerifleet Transportation Inc.
                and Metrogistics LLC, Dfts. Name discrepancy noted.)




Enclosed herewith are legal documents received on behalf of the above captioned entity by National Registered Agents, Inc. or its Affiliate
in the State of GEORGIA on this 06 day of December, 2018. The following is a summary of the document(s) received:

1.       Title of Action: Belinda Kohles, Pltf. vs. Amerifleet Transportation Inc. and Metrogistics LLC, Dfts.
2.       Document(s) Served:           Other: Summons, Complaint, First Interrogatories, First Request(s)

3.       Court of Jurisdiction/Case Number: Fulton County State Court, Fulton, GA
                                            Case # 18EV005758
4.       Amount Claimed, if any: N/A

5.       Method of Service:
         _X_ Personally served by:            _X_ Process Server                 Law Enforcement                 Deputy Sheriff                U. S Marshall

              Delivered Via:                       Certified Mail                Regular Mail                    Facsimile

              Other (Explain):

6.        Date and Time of Receipt: 12/06/2018 03:03:00 PM CST
7.        Appearance/Answer Date: None Specified
8.        Received From:    Jordan Johnson                                                    9. Carrier Airbill # 1ZY041160195605138
                            2 Ravinia Drive
                            Suite 120
                            Atlanta, GA 30346                                                 10. Call Made to: Not required
                            770-670-6206
11.         Special Comments:
SOP Papers with Transmittal, via UPS Next Day Air
Image SOP
Email Notification, JACIUE WILSON JACKIE.WILSON@AMERIFLEET.COM




NATIONAL REGISTERED AGENTS, INC.                                                                   CopiesTo:


Transmitted by Amy McLaren




The information contained in this Summary Transmittal Form is provided by National Registered Agents, Inc. for informational purposes only and should not
be considered a legal opinion. It is the responsibility of the parties receiving this form to review the legal documents forwarded and to take appropriate action.


ORIGINAL
                                                                                                                                                      **E-FILED"
                       Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 3 of 27                                                           18EV005758
*   GEORGIA, FULTON COUNTY                                                                         DO NOT WRITE IN THIS SPACE                  1112912018 5:35 PM
                                                                                                                                              LeNora Ponzo, Clerk
                                                                                                                                                    Civil Division
    STATE COURT OF FULTON COUNTY                                              CIVIL ACTION FILE #: 18EV005758
                      Civil Division



                                                                                 TYPE OF SUIT                               AMOUNT OF SUIT
    Belinda Kohles
                                                                                  [ ] ACCOUNT                         PRINCIPAL $
    2 Ravinia Dr ,Ste 120                                                         ( ] CONTRACT
    Atlanta GA 30346                                                              [ I NOTE                            INTEREST $
                                                                                  [ ITORT
    Plaintiffs Name, Address, City, State, Zip Code                               [ IPERSONAL INJURY                 ATTY. FEES $
                                                                                  [ I FOREIGN JUDGMENT
                              vs.                                                 [ ] TROVER                         COURT COST $
                                                                                  [ ] SPECIAL LIEN
    Amerifleet Transportation, Inc.
                                                                                  [ 'NEW FILING
    1111 Alderman Drive, Suite 350                                                [ ] RE-FILING: PREVIOUS CASE NO.
    Alpharetta, GA 30005

    Defendants Name, Address, City, State, Zip Code

                   SUMMONS
    TO THE ABOVE NAMED-DEFENDANT:
     You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiffs Attorney, or on Plaintiff if no Attorney, to-wit:
    Name: Jordan Johnson
    Address: 2 Ravinia Or, Ste 120
    City, State, Zip Code: Atlanta, GA 30346                                                      Phone No.: 7708706208

    An answer to this complaint, which is herewith served on you, should be filed within thirty (30)days after service, not counting the day,of seivice. If you fail
    to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DFFFNSFMAY;RF•MAnF,/,
    JURY TRIAL DEMANDED, via electronic filing through E-file GA or, if desired, at thee-filing public access terminal in the Self-Help Center at.185.Central
    Ave., S.W., Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                                LeNora Ponzo, Chief Clerk (electronic signature)

       If the sum claimed in the suit, or value of the property sued for, is $300.00 or more Principal, the defendant must admit or deny,the.paragraphs of
    plaintiffs petition by making written Answer. Such paragraphs undenied will be taken as true. If the plaintiffs petition is sworn to, or if suit is based on an
    unconditional contract in writing, then the defendants answer must be sworn to.

      If the principal sum daimed in the suit, or value of the property sued for, is less than $300.00, and is on a note, unconditional contractraccount
    sworn to, or the petition sworn to, defense must be made by filing a sworn answer setting up the facts relied on as a defense.

    SERVICE INFORMATION:
    Served, this            day of                            . 20        .
                                                                                    DEPUTY MARSHAL STATE COURT OF FULTON COUNTY

    WRITE VERDICT HERE:
    We, the jury, find for


    This             day of                                 , 20_ .                                                              Foreperson


                                                             (STAPLE TO FRONT OF COMPLAINT)
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 4 of 27                 "E-FILED"
                                                                                        18EV005758
                                                                                 11/29/2018 3:26 PM
                                                                                LeNora Ponzo, Clerk
                                                                                       Civil Division




               IN THE STATE COURT OF FULTON COUNTY
                         STATE OF GEORGIA

BELINDA KOHLES                            )
                          )
             Plaintiff    )
                          )
     vs.                  ) CIVIL ACTION NO.
                          )
AMERIFLEET TRANSPORTATION) '
INC. and METROGISTICS LLC )
                          )
         Defendants       )

                                   COMPLAINT

      NOW COWS Plaintiff and files her Complaint against Defendants and; in

support thereof, shows:

                                          1.

      Defendant AMERIFLEET TRANSPORTATION, INC ("Defendant

AMERIFLEET") is a corporation whose principal place of business is at 1111

Alderman Drive, Suite 350, Alpharetta GA 30005 in Fulton County, Georgia.and is

subject to the jurisdiction of this Court. It may be served through its Registered

Agent, National Registered Agents, Inc. located at 289 S Culver St, Lawrenceville

GA, 30046.

                                          2.

      Defendant METROGISTICS, LLC (Defendant "Metrogistics") is a foreign
     Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 5 of 27




limited liability company subject to the jurisdiction of this Court. It has had

substantial contacts with the state, and operates business here. It may be served

through its registered agent, CT Corporation System, at 120 South Central Avenue,

Clayton MO 63105. Metrogistics is believed to have some degree of control and/or

ownership over Amerifleet and its actions toward Plaintiff.

                                           3.

      Defendants subjected Plaintiff age discrimination and harassment in violation

of the Age Discrimination in Employment Act, by acts including but not limited to

the termination of her employment on or about October 13, 2017, and comments by

young employees after Defendant Metrogistics purchase of Defendant Amerifleet

(in 2016) that Plaintiff was part of the "over 40 club" and were to be terminated.and

replaced with younger workers.

                               COMMON COUNTS

                                           4.

      Plaintiff was over 55 years old on the date of her termination.

                                           5.

      Plaintiff began her employment with Defendant Amerifleet over 17 years

before she was terminated.

                                           6.

                                         -2
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 6 of 27




      In 2008, Defendant Amerifleet began misclassifying Plaintiff as an

independent contractor instead of an employee.

                                         7.

      This misclassification of Plaintiff continued by Defendant Metrogistics.

                                         8.

      Defendants controlled when, where, and how Plaintiffs job was performed.

                                         9.

      Defendants provided all equipment and tools for Plaintiffs work.

                                        10.

      Defendants had Plaintiff perform her job on their premises.

                                        11.

      Defendants allowed Plaintiff to hire and fire Defendant's employees.

                                        12.

      Plaintiff was paid weekly by Defendants.

                                        13.

      Plaintiff was signing contracts on behalf of her employer while working for

Defendants.

                                        14.

      Defendants paid for Plaintiffs training, and had the exclusive services of


                                         3
     Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 7 of 27




Plaintiff

                                           15.

       Plaintiff received the same bonuses Defendants paid to individuals they

classified as employees.

                                           16.

      In 2016, Defendants allowed a work environment hostile to people over the

age of 40.

                                           17.

      Defendants terminated Plaintiff's employment with them due to her age.

                                           18.

      Defendants replaced Plaintiff with another worker approximately half of her

age to perform the same, or less, job responsibilities of Plaintiff.

                                           19.

      Defendants almost exclusively terminated workers over the two years prior to

Plaintiff's termination that were over the age of 40.

                                           20.

      Any reasons given by Defendants for the termination of Plaintiff were a

pretext for age discrimination against Plaintiff.

                                           21.


                                            4
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 8 of 27




      At the time of her termination, Plaintiff was being paid approximately

$152,000.00.

                                          22.

      Plaintiff was not issued 1099 forms for some or all of the time she was

misclassified as an independent contractor.

                                          23.

      On or about December 1, 2017, Plaintiff filed an EEOC charge due to

Defendant's hostile and discriminatory actions toward Plaintiff, specifically

regarding her termination. A copy of the Notice of Right to Sue is attached to this

Complaint, and was received by Plaintiff, through counsel, on or about September

14,2018.

                                          24.

      Plaintiff did nothing to deserve discipline or to be fired.

                                        ADEA

                                          25.

      Plaintiff incorporates paragraphs 1-24.

                                          26.

      Plaintiff has filed this case within 90 days after receiving a Right to Sue letter

from the EEOC.

                                         -5
     Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 9 of 27




                                          27.

      Defendants' actions in creating and allowing a culture of age discrimination,

through the selective termination of people subject to the ADEA, and culminating

with the termination of Plaintiff and replacement of her with someone about half her

age, is a direct violation of the ADEA.

                                          28.

      Defendants' actions were such that Plaintiff is entitled to punitive,

compensatory, and/or additional damages, plus the expenses of litigation and

attorney's fees pursuant to federal and state law.

                    BREACH OF CONTRACT AND FRAUD

                                          29.

      Plaintiff incorporates paragraphs 1-27.

                                          30.

      Plaintiff's boss, who worked for Defendants, promised Plaintiff in 2011 that

she would receive significant payment, similar to severance, for her 17 years of

employment with the company.

                                          31.

      Plaintiff trusted Defendants representations on this, and acted based on those

representations.


                                           6
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 10 of 27




                                          32.

      Defendants breached their agreement by not providing Plaintiff the promised

payment for her time with the company upon her termination.

                                          33.

      Plaintiff reasonably relied on Defendants' promises in her continued labor

and Service to Defendants.

                                          34.

      Defendants actions were either intentionally deceptive, in order to cause

Plaintiff to continue to work for Defendants until their termination of her, or were

intended to deprive Plaintiff of sums she was promised to keep them for Defendants.

                                          35.

      Plaintiff was financially and emotionally injured due to Defendants' conduct

discriminating against her in her employment and relationship with Defendants.

                                          36.

      Defendants' actions were such that Plaintiff is entitled to punitive,

compensatory, and/or additional damages, plus the expenses of litigation and

attorney's fees pursuant to federal and state law.

                                          37.

      Defendants made no effort to remedy the age discrimination in the workplace,


                                           7
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 11 of 27




violated their own company policies, and harmed Plaintiff by terminating her.

      WHEREFORE Plaintiff prays and demands that this Court

      1)    Allow Plaintiff a trial by jury;

      2)    Grant judgment to Plaintiff against Defendants for damages, plus

appropriate legal interest thereon;

      3)    Grant judgment to Plaintiff against Defendants for punitive dornAges.and

the expenses of litigation, including reasonable attorney's fees; and,

      4)    Award Plaintiff any other appropriate and necessary relief under the

facts and circumstances of this case, including but not limited to potentially

reinstating Plaintiff's position with back-pay.




      Respectfully Submitted, this 29th day of November 2018.


                                         /s/ Jordan Johnson
                                         Jordan Johnson
                                         Georgia State Bar No. 673643
2 Ravinia Drive
Suite 120
Atlanta, GA 30346
770.670.6206
ajohnson@lawjaj .com




                                               8-
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 12 of 27                "E-FILED"
                                                                                       18EV005758
                                                                                11/2912018 3:26 PM
                                                                               LeNora Ponzo, Clerk
                                                                                      Civil Division




               IN THE STATE COURT OF FULTON COUNTY
                         STATE OF GEORGIA                                                        oat




BELINDA KOHLES            )
                          )
         Plaintiff        )
                          )
     vs.                  ) CIVIL ACTION NO.
                          )
AMERIFLEET TRANSPORTATION)
INC. and METROGISTICS LLC )
                          )
         Defendants       )

                  PLAINTIFF'S FIRST INTERROGATORIES

      COMES NOW Plaintiff in the above captioned matter, and propounds these

Interrogatories to each Defendant. Pursuant to Federal Rules of Civil Procedure,26

and 33 or the Georgia Civil Practice Act, Defendants are required to answer these

Interrogatories separately and fully in writing 30 days after service of this Request

on you in this action.

      NOTE A: Defendant shall furnish "such information as is available to the

party."

      NOTE B: These Interrogatories shall be deemed continuing.

Supplemental and amended responses are required.

                                  DEFINITIONS

      As used herein, the terms listed below are defined as follows:
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 13 of 27




      (1)    "Person" means any natural person, corporation, partnership,

proprietorship, association, organization, or group of persons.

      (2)    "Document" means all writings, drawings, graphs, charts,

photographs, phono records, and other data compilations from which information

can be obtained, translated, if necessary, by the respondent through detection

devices into reasonably usable form, of every type and description that is in your

possession or control (including but not limited to correspondence, memoranda,

tapes, stenographic or handwritten notes, studies, reports, publications, computer

records, invoices, purchase orders, shipping orders, bills of lading,

acknowledgments, surveys, diagrams, plans, specifications, work orders,

inspections, quality control records, etc.); every copy of every such writing or

record where such copy contains any commentary or notation whatsoever that does

not appear on the original.

      (3)    "Identify" means:

      (a)    with respect to any "person" who is an individual, to provide the

name, present or last-known residence address, present or last-known residence

telephone number, present or last-known employer or business affiliation, present

or last-known business address, and present or last-known business telephone

number of each person mentioned;


                                          2
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 14 of 27




       (b)    with respect to an institution, business, group or other organization,

to provide the current or last-known complete name, address, and telephone

number; and

       (c)    with respect to any "document," to provide (irrespective of whether

the document is subject to any claim privilege) the title or other means of

identification of each such document, the date of each document, identify the

author, the names of all recipients of each document and identify all persons who

have custody, control, or possession of each such document or copies of it.


      (4)    "Claim" means each and every claim arising out of the Complaint

which forms the subject matter of this litigation.


                               INTERROGATORIES

                                            1.

      Please identify all allegations of age discrimination, harassment or

retaliation made against you in the past five years, as well as any ADA complaints.

                                           2.

      If Defendant has ever been a party to a lawsuit arising from allegations of

age or racial harassment, discrimination, or retaliation for violations of a civil

rights act, or lawsuit for intentional torts, or breach of contract over the past 3



                                            3
      Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 15 of 27




• years, please identify all persons or entities involved in such lawsuit or proceeding,

 give the style and number of the case, the nature of the litigation or proceeding,

 and the court or administrative body before which the suit or proceeding was filed.

                                            3.

        Please fully describe the factual basis for each defense raised by you in your

 Answer to Plaintiff's Complaint.

                                            4.

        Please identify all documents you contend support each defense raised by

 you in your Answer to Plaintiff's Complaint.

                                            5.

        Please identify all persons who have knowledge or information relevant to

 the subject matter of this litigation, or, relevant to any claims or defenses raised.in

 this action.

                                            6.

        With regard to each statement (oral, written, recorded, court or deposition

 transcript, etc.) taken from any person with knowledge relevant to this lawsuit,

 please state the name of each person, identify the person taking each statement,.and

 give the date each statement was taken.

                                            7.


                                            4
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 16 of 27




      Please identify all photographs, charts, diagrams, videotapes, and other

illustrations of any person, place or thing involved in this lawsuit, giving the_date

each was made and the name and address of the person(s) with possession, custody

or control of each item.

                                          8.

      Please identify all expert witnesses or professional consultants retained or

consulted by you, or on your behalf, to make an evaluation or investigation of this

lawsuit.

                                          9.

      Please identify each expert expected to testify at trial and state the subject

matter the expert is expected to testify about, the substance of the facts and

opinions to which the expert is expected to testify, and, provide a summary of the

ground for each opinion.

                                          10.

      Please identify all persons who to your knowledge, information or belief

have investigated any aspect of the subject matter of this litigation, and indicate

whether or not each has made a written record of the investigation or any part

thereof.

                                          11.


                                           5-
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 17 of 27




      Please identify any insurance policies that may provide coverage for the

claims which form the subject matter of this litigation, by providing the name of

the insurer, policy number and available limits.

                                         12.

      Please identify all documents consulted, referred to, or otherwise utilized in

any way in connection with the preparation of your Responses to these

Interrogatories.

                                         13.

      Please identify all persons consulted, referred to, or otherwise utilized in any

way in connection with the preparation of your Responses to these Interrogatories.

                                         14.

      Please identify, with reasonable particularity all books, documents,

transcripts of criminal proceedings, and other tangible things relevant to the issues

in this lawsuit or that support your contentions which have not already been

identified, and give the name and address of the person(s) have possession,.custody

or control of each thing.

                                         15.




                                          6
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 18 of 27




      Please identify all other persons not identified elsewhere in your Answers to

these Interrogatories who have knowledge or information relevant to the subject

matter of this litigation, or relevant to any claims or defenses raised in this action.

                                           16.

      Please identify any proceedings or investigations that have been conducted

regarding the subject matter of this litigation, the outcome of each, and any

documents or other materials related to those proceedings.

                                           17.

      Please identify any manuals, procedures, or training materials or procedures

that advise or regulate employee conduct.

                                           18.

      Please identify all electronic devices and items that may have information

relevant to the subject matter of this litigation, including but not limited to cell

phones, cameras, cell phone cameras, electronic mail messages, and social.media

websites.

                                           19.

      Please identify all social media websites and e-mail addresses which you

have access to, and please provide the your user name, password, and any other
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 19 of 27




login information for such sites. This includes video sharing sites and any other.

site which allows communication or distribution of information, video, or audio.

                                           20.

      Please identify all non-privileged communications between employees

related to this lawsuit or Plaintiff, including but not limited to communications

discussing Plaintiff s job performance or personal life.

                                           21.

    ' Please identify all pictures and video of Plaintiff that is in your possession.

                                           22.

      Please identify any reprimands taken against Other employees, including

terminatiOns, over the past three years at the business location that Plaintiff worked

at. In addition to the above, for each person, please identify their race, age,_gender,

name, last contact information, and reason for reprimand or termination.

                                           23.

      Please identify any and all people whose employment was terminated by you

over the past 3 years and the reason for each termination. In addition to the.above,

for each person, please identify their race, age, gender, name, last contact

information, and reason for termination.

                                           24.


                                           8
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 20 of 27




      Please identify any and all people who worked in the Georgia location who

have ever been classified as independent contractors over the past 10 years, and

note their name, age, gender, last contact information, and the dates they

performed work for Defendants.

      Respectfully Submitted, this 29th day of November, 2018.

                                       /s/ Jordan Johnson
                                       Jordan Johnson
                                       Georgia State Bar No. 673643
2 Ravinia Drive
Suite 120
Atlanta, GA 30346
770.670.6206




                                         9-
                                                                                       **E-FILED"
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 21 of 27
                                                                                      18EV005768
                                                                               11/29/2018 3:26 PM
                                                                              LeNora Ponzo, Clerk
                                                                                     Civil Division




               IN THE STATE COURT OF FULTON COUNTY
                         STATE OF GEORGIA

BELINDA KOHLES            )
                          )
         Plaintiff        )
                          )
     vs.                  ) CIVIL ACTION NO.
                          )
                          )
AMERIFLEET TRANSPORTATION)
INC. and METROGISTICS LLC )
                          )
         Defendants       )

           PLAINTIFF'S FIRST REQUEST FOR PRODUCTION

      COMES NOW Plaintiff in the above-captioned matter, and files this

Request for Production of Documents and Notice to Produce to Defendants.

Pursuant to Federal Rules of Civil Procedure 26 and 34 or the Georgia Civil

Practice Act, Defendants are required to comply with these Code sections by

producing and permitting Plaintiff's attorneys to inspect and copy each of the

following documents within 30 days after service of this request on you in this

action at Johnson & Bernard, LLC, 2 Ravinia Drive, Suite 120, Atlanta Georgia

30346.

                                 DEFINITIONS

      As used herein, the terms listed below are defined as follows:
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 22 of 27




      (1)   "Person" means any natural person, corporation, partnership,

proprietorship, association, organization, or group of persons.

      (2)    "Document" means all writings, drawings, graphs, charts,

photographs, phono records, and other data compilations from which information

can be obtained, translated, if necessary, by the respondent through detection

devices into reasonably usable form, of every type and description that is in your

possession or control (including but not limited to correspondence, memoranda,

tapes, stenographic or handwritten notes, studies, reports, publications, computer

records, invoices, purchase orders, shipping orders, bills of lading,

acknowledgments, surveys, diagrams, plans, specifications, work orders,

inspections, quality control records, etc.); every copy of every such writing or

record where such copy contains any commentary or notation whatsoever that_does

not appear on the original.

      (3)    "Identify" means:

      (a)    with respect to any "person" who is an individual, to provide the

name, present or last-known residence address, present or last-known residence

telephone number, present or last-known employer or business affiliation, present

or last-known business address, and present or last-known business telephone

number of each person mentioned;


                                          2-
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 23 of 27




      (b)      with respect to an institution, business, group or other organization,

to provide the current or last-known complete name, address, and telephone

number; and

      (c)     with respect to any "document," to provide (irrespective of whether

the document is subject to any claim privilege) the title or other means of

identification of each such document, the date of each document, identify the

author, the names of all recipients of each document and identify all persons who

have custody, control, or possession of each such document or copies of it.


      (4)     "Claim" means each and every claim arising out of the Complaint

which forms the subject matter of this litigation.


                            REQUESTS TO PRODUCE

                                           1.

      The original Declaration Page or a true, accurate and complete copy of all

insurance policies which may provide benefits or coverage to you in connection

with the claim which forms the subject matter of this litigation.

                                           2.

      All photographs, charts, diagrams, videotapes or other illustrations of any'

person, place or thing related to the claim which forms the subject matter of this



                                           3
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 24 of 27




litigation, including, but not limited to Plaintiff, and, any real property or personal

property related to the incident which forms the subject matter of this litigation.

                                           3.

       Copies of all correspondence, letters, memoranda, or other written records or

documents provided by or to any Defendant, their agents or their attorneys to:

       (a) Any alleged witness.

       (b) Any expert you or your attorney intends to call as a witness at trial.

       (c) Any judicial, governmental or quasi government agency, body, group or

organization contacted with regard to the claim which forms the subject matter of

this litigation.

                                           4.

       Any diary or log of events or expenses or project log of any type that has

been prepared with regard to the claim which forms the subject matter of this

litigation.

                                           5.

       All written, transcribed and/or recorded statements pertaining to the claim

which forms the subject matter of this litigation, specifically including but not

limited to Plaintiff or any of his alleged agents and transcripts of any proceedings.

                                           6.


                                           4
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 25 of 27




       Copies of all documentary evidence relied upon to demonstrate and support

facts relevant to this litigation.

                                          7.

       Copies of all documents, records, and other items identified in your

Responses to Plaintiff's First Interrogatories served concurrently herewith.

                                          8.

       A copy of any report in your possession in regard to Plaintiff's claims or

damages.

                                          9.

      Copies of any documents related to other instances over the past 5 years

when other persons alleged that they were harassed or retaliated against for

bringing an age discrimination complaint.

                                         10.

      Copies of any documents related to other instances when other persons, over

the past 3 years, field a grievance or lawsuit against Defendant for violations of

their Civil or statutory Rights.

                                         11.

      Copies of all video (inoluding cell phone video), electronic mail (e-mail),

electronic messages on social media websites, text messages, and other


                                          5
    Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 26 of 27




communications or recordings that were recorded or transmitted which contain

information related to Plaintiff or the subject matter of this litigation. These copies

should be provided in their original format, with any and all metadata included.

                                          12.

      Copies of all video, electronic mail (e-mail), electronic messages on social

media websites, written messages, and other communications or recordings.that

were sent from any Defendant referencing Plaintiff from May 1, 2016 to present.

These copies should be provided in their original format, with any and all rnetnrintR

included.

                                          13.

       Copies of any documentation, video, audio, or other records identified in

Plaintiff's First Interrogatories.

                                          14.

       Copies of any handbooks, policy manuals, or procedure manuals.detailing

your age discrimination/harassment policy, and retaliation policy.

                                          15.

      Copies of any non-privileged correspondence, sent from any source,

referencing or related to Plaintiff's work performance or termination.

                                          16.


                                           6
      4
              Case 1:19-cv-00122-ELR-CMS Document 1-1 Filed 01/07/19 Page 27 of 27
it.




                Copies of any reports or information related to Plaintiff's employment or

          termination, and any copies of any reports or information related to termination of

          employees over the age of 40.

                Respectfully Submitted, this 29th day of November, 2018.


                                                is/ Jordan Johnson
                                                Jordan Johnson
                                                Georgia State Bar No. 673643
          2 Ravinia Drive
          Suite 120
          Atlanta, GA 30346
          770.670.6206 '
